Citation Nr: 1744935	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO. 14-15 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right ankle disability, to include degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2016, the Board reopened the claim for service connection for a right ankle disability and remanded it for additional development. The case has since returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right ankle disability did not have its onset in service, and arthritis was not manifested to a compensable degree within one year following service discharge. 


CONCLUSION OF LAW

The criteria for entitlement to service connection, to include presumptive service connection, for a right ankle disability, to include degenerative arthritis, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); See Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in April 2016, the Board remanded the right ankle disability service connection issue to the AOJ for additional development. The Veteran received a VA examination. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).
For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). 

According to the Veteran's service treatment records (STRs), he was seen for joint pain in May 1986 after twisting his right ankle while running. The Veteran reported that his ankles would hurt or swell when he ran a lot. STRs from January 1985 indicate a diagnosis of a mild sprain after the Veteran was injured playing sports.

In an STR from September 1986, the Veteran reported that his feet and lower extremities were normal.

Multiple buddy statements from the Veteran's family members and friends were received starting in October 1993 that describe the Veteran's problems with walking, and leg and joint pain.

In October 1992, the Veteran received a VA examination. The Veteran complained of shin splints, particularly with running. The examiner noted the Veteran's ankles appeared to be stable and there were no residual effects of the in service right ankle sprain. The examiner diagnosed the Veteran with shin splints, however noted that there was no activity noted at the time of the examination.

In a February 1998 Report of Medical History, which appears to have been completed while in the reserves, the Veteran reported that he had no foot trouble, and no swollen or painful joints. The Veteran also reported that he exercised on a regular basis. The Veteran told the examiner that he was having trouble keeping food down, but he did not mention any problems with his ankle.

In May 2012, the Veteran received a VA examination for his knee and lower leg. The examiner attributed the Veteran's problems with walking, leg pain, and joint pain to the Veteran's knee condition.

In January 2013, the Veteran received a VA examination for his ankles. The examiner diagnosed the Veteran with ankle strain. The Veteran reported that he did not have any resting right ankle pain, however that jumping, or prolonged standing make the pain worse. The examiner found pain or tenderness to palpation. Ankle x-ray showed osteophytic spurring projecting off the anterior/inferior tibia and posterior talus. The examiner opined that the Veteran's claimed right ankle disability was less than likely as not (less than 50/50 probability) caused by or a result of or related to documented treatment in service. The examiner noted that there was documented evidence that the Veteran was treated for right ankle sprain in 1986. The examiner noted that the Veteran felt better after a few days and that he never sought any medical attention for his ankle pain again while in service. As such, according to the examiner, chronicity of the Veteran's right ankle pain could not be established. The examiner also stated that the Veteran had a Gulf War general medical examination in October 2012 and did not mention ankle pain at that time. The examiner stated that the Veteran was unable to provide any evidence that he had been seeing any medical provider for his ankle pain after separation from military. The examiner asserted that physical examination also did not show any evidence of a significant ankle condition, and the x-ray also did not show any arthritic changes in right ankle.

In remanding this issue in April 2016, the Board found that this medical examination and opinion was inadequate because the examiner failed to discuss other complaints of ankle/foot pain in service and thus concluded the opinion lacked factual accuracy, which is why a new examination was ordered.

In May 2017, the Veteran received another VA examination. The examiner noted that the Veteran developed right ankle pain approximately in 1982 in service, and would often sprain his right ankle, for which he received treatment. The Veteran reported that he continued to play sports after leaving service and would routinely twist his right ankle. The examiner found degenerative or traumatic arthritis of the right ankle. The examiner opined that Veteran's right ankle arthritis with associated right foot pain was less likely as not related to military service.

The examiner's rationale was that although STRs document treatment for right ankle sprain, there was no documentation found of continued complications with right ankle either post discharge or proximal to military discharge. The examiner stated that post military records are silent for right ankle disability until 2013, which was nearly 19 years after discharge from service. The examiner referred to the x-ray of the right ankle in 2013 that stated "No acute osseous traumatic injury. No erosions. No degenerative changes."

The examiner noted that the Veteran's occupational history included jobs that required physical labor. The Veteran reported that he continued to play sports after military service. The examiner also stated that records also indicate diagnosis of obesity. The examiner opined that the Veteran's post military activities, obesity, and occupational history were more likely the cause of the Veteran's right ankle arthritis.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the award of service connection for a right ankle disability, to include degenerative arthritis. While the Veteran had some complaints in service and at service discharge involving his right ankle, a 1992 VA examination showed no right ankle disability at that time. Additionally, in a February 1998 Report of Medical Examination, clinical evaluation of the lower extremities was normal, and the Veteran denied foot pain and joint pain in the Report of Medical History that he completed at that time, which was approximately six years following service discharge. This tends to establish that the Veteran was not experiencing chronic right ankle symptoms in the years following service discharge. In 2013, VA x-rays of the right ankle showed no arthritis. Thus, there is affirmative evidence that establishes that the Veteran did not have arthritis within one year following service discharge, since he still did not have arthritis more than 10 years after service discharge. Thus, presumptive service connection for arthritis is not warranted.

A medical professional has determined that the Veteran's current right ankle disability, which has been diagnosed as degenerative arthritis, is not related to the in-service sprain or in-service pain that the Veteran experienced in his right ankle. The Board accords high probative value to this 2017 medical opinion because the examiner provided a rationale for his conclusion, which was based on medical principles and the specific facts in the Veteran's file. 

While the Veteran has alleged that the current degenerative arthritis in the right ankle is related to service, he is not medically trained and is therefore not qualified to competently opine about medical etiology in this case. Arthritis requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The origin or cause of the Veteran's right ankle disability is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertion is not competent to establish a nexus. Further, the Veteran's allegation of chronic right ankle symptoms since service discharge is inconsistent with his denial of any joint problems in 1998. The Board accords more probative value to the denial of joint and foot pain in 1998, as the Veteran completed that form contemporaneously with the time period. 

To the extent that the Veteran would argue that his opinion that his current right ankle disability is related to service is competent, the Board finds that the 2017 VA examiner's opinion outweighs the Veteran's opinion.

For the reasons stated above, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disability, to include degenerative arthritis. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence, and the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 



ORDER

Entitlement to service connection for a right ankle disability, to include degenerative arthritis, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


